Title: To Alexander Hamilton from William Lindsay, 14 October 1789
From: Lindsay, William
To: Hamilton, Alexander


Norfolk [Virginia] October 14, 1789. “In reply to your circular Letter of the 1st Inst respecting Light Houses &c I have to inform you that there is no establishment of the Kind in this District. Inclosed is an Estimate of a Light House intended to be built on Cape Henry prior to the late War.… I observe by the Collection Law, that the Collector is to provide (with the approbation of the principal officer of the Treasury) Boats, Store Houses, Weights scales Measures, &c, as these are all wanting in this District, I wish for your sanction to have them provided.…”
